Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 20 December 1815
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            
              Très respectable Ami,
               Washington city 20 Xbre 1815.
            
            vous aurez compris à quel point, malgré les bontés dont Madame votre Fille nous a comblés, j’ai regretté de ne vous avoir pas vu dans votre Palais de Mounticello.
            Si vous y avez lu le mémoire pour les Républiques Equinoxiales, je vous Serais obligé de me le renvoyer, ou directement Si votre franchise de ports de lettre S’étend à ce pouvoir, ou par l’intermédiaire Soit de Monsieur le Président, soit de Monsieur le Secretaire d’Etat, qui me le feraient passer Sous leur Contreseing.
            Je vous en renverrai un autre exemplaire que je fais copier Sur la minute.
            mais j’aurais besoin de donner celui là à don Pedro Gual envoyé au Etats Unis par celles les Républiques qui m’ont consulté et qui Sont réunies Sous le nom de la nouvelle Grenade. Il est possible que le Général Palacios n’ait pas reçu un Seul des deux Exemplaires que je lui ai adressés; et l’occasion d’en remettre un troisieme en main propre à un agent civil de ces Républiques n’est pas à negliger.
            Je présente mon respect à Madame Randolph, à toutes Ses belles et grandes dames et demoiselles, et même à Miss Septimia, qu’il faut que j’appelle aussi dans votre étrange et dèraisonnable langue anglaise your great-daughter, quoiqu’elle Soit une très petite fille et meme une des plus jolies petites filles que dieu ait crééescréés.
            
              Je vous embrasse avec respect et tendresse
              Du Pont (de Nemours)
            
          
          
            nous partirons demain de Washington. Correa Sera chez nous a Eleutherian Mill le 1er Janvier. Nous y boirons à votre Santé avec autant de veneration que d’attachement.
            21 Xbre Monsieur le President, et Monsieur le Ministre de la Marine viennent d’accorder à mon Petit Fils la place de Midshipman que nous désirions pour lui
            Il devient donc inutile que vous employiez pour cela votre bonté, et nous n’en Sommes pas moins reconnaissans.
          
         
          Editors’ Translation
          
            
              
                Very respectable Friend,
                 Washington city 20 December 1815.
              
              You will have understood how much, despite the acts of kindness showered on us by Madame your daughter, I have regretted not seeing you at your palace of  Monticello.
              If you have read the “Mémoire aux républiques équinoxiales,” I would be grateful if you could send it back to me, either directly if your franking privilege allows it, or through either the president or the secretary of state, who could get  it to me under their countersignatures.
              I will send you another copy of it which I am having prepared right now.
              But I need to give the former one to Don Pedro Gual, who has been sent to the United States by the republics that consulted me and that are united as New Granada. It may be that General Palacio has not received either of the two copies I sent him; and the opportunity of transmitting one personally to a civil officer of these republics is not to be neglected.
              
              I send my regards to Mrs. Randolph, to all her beautiful grown-up and young ladies, and even to Miss Septimia, whom in your strange and unreasonable English language I have to call your great-daughter, even though she is a very little girl and one of the prettiest little girls God has created.
              
                I embrace you with respect and tenderness
                Du Pont (de Nemours)
              
            
            
              We will leave Washington tomorrow. Corrêa will be at our house at Eleutherian Mill on 1 January. We will drink your health there with much veneration and attachment.
              21 December. The president and the secretary of the navy just granted my grandson the position of midshipman that we wished him to have.
              You need not therefore exert yourself on this account, but we are no less grateful.
            
          
        